DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 
Applicant holds that Niclass does not teach or suggest newly amended limitation "in response to determining that the particular signal pattern is present in the second light signal and based on a condition of the environment, emitting, by the laser emitter, a third light signal comprising a second sequence of optical pulses different from the first sequence”. On the contrary, Niclass teaches that controller 44 drives laser 28 to emit pulses in different, predefined temporal patterns toward different points in a scene, resulting in the controller driving the laser to change the temporal pulse pattern in the course of the scan. This requires that the controller “knows” what pattern was previously emitted and what pattern should be emitted next so that the pattern changes appropriately. Whether by pre-programming or by dynamic manipulation, the controller must always be aware of the patterns emitted (par. 0044). Thus, in response to determining that one temporal pattern has been output for a given pulse sequence, the controller then outputs a different temporal pattern for a subsequent pulse sequence. Par. 0027 additionally describes a pseudo-random, or irregular, pattern output. Further, the outputted patterns are based on environmental conditions, such as the presence of multiple lidars and congestion of multiple scanning signals in one space. The pattern manipulation described in Niclass is in place for the purpose of distinguishing between corresponding transmitted and received signals from each lidar in order to produce accurate range measurements. It appears that based on applicant’s arguments regarding this limitation at issue on p. 7-8 of the response, applicant intends for a narrower understanding of the limitation than is required by the claim language. Therefore, the metes and bounds of the limitation above as claimed, is met by Niclass. 
The newly amended limitation for claims 21 and 31 as well as newly added claims 41 and 42 will be addressed in the updated prior art rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25-26, 29-33, 35-36, 39-42 is/are rejected under 35 U.S.C. 103 
 as  being unpatentable over US20170307736A1 (Donovan) in view of US20180081041A1 (Niclass).
21, 31. Donovan discloses A light detection and ranging (LiDAR) method (Title, Abstract), comprising:
emitting, by a laser emitter of a LIDAR system, a first light signal comprising a first sequence of optical pulses (fig. 1: 102, figs. 2, 7; (52-53);
receiving, by a photo detector of the LIDAR system, a second light signal (fig. 1: 104, figs. 2, 7; (52-53, 67), wherein a source of the second light signal is a reflecting object that reflects the first light signal in an environment of the LiDAR system (fig. 1: 106, Fig. 9: reflected light; (52, 53, 83, 85-88);
converting, by the photo detector, the second light signal into an electrical signal (4115);
determining, based on processing of the electrical signal, whether a particular signal pattern is present in the second light signal, wherein the processing of the electrical signal comprises extracting, from the electrical signal, a sequence of electrical pulses corresponding to the first sequence of optical pulses (fig. 10; (82-88, 67);
determining an attribute of the source of the second light signal based on whether the particular signal pattern is determined to be present in the second light signal (fig. 10; (82-88); and
determining, based on the processing of the electrical signal, a distance between the photo detector and the source of the second light signal (52-53);
While Donovan does not explicitly disclose, Donovan in view of Niclass teaches
in response to determining that the particular signal pattern is present in the second light signal and based on a condition of the environment, emitting, by the laser emitter, a third light signal comprising a second sequence of optical pulses different from the first sequence (Niclass (25-26, 44 note e.g. that “the LIDAR transmitters output sequences of pulses in different, predefined temporal patterns”; Niclass teaches that controller 44 drives laser 28 to emit pulses in different, predefined temporal patterns toward different points in a scene, resulting in the controller driving the laser to change the temporal pulse pattern in the course of the scan. This requires that the controller “knows” what pattern was previously emitted and what pattern should be emitted next so that the pattern changes appropriately. Whether by pre-programming or by dynamic manipulation, the controller must always be aware of the patterns emitted (par. 0044). Thus, in response to determining that one temporal pattern has been output for a given pulse sequence, the controller then outputs a different temporal pattern for a subsequent pulse sequence. Par. 0027 additionally describes a pseudo-random, or irregular, pattern output. Further, the outputted patterns are based on environmental conditions, such as the presence of multiple lidars and congestion of multiple scanning signals in one space.)
It would have been obvious to one of ordinary skill in the art to modify Donovan so that the emitter transmits another pulse with a different pattern as taught by Niclass because doing so would be modifying an optical detection device using a known technique as used by another similar optical detection device and using different patterns for the following pulses of the emitter may provide further protection against erroneous detections or may help in distinguishing various echoes as also motivated by Niclass in (24-26, 46 and fig. 6 or to “avoid possible confusion between successive transmissions of the pulse sequence” Niclass (38).
22, 32. Donovan in view of Niclass teaches The method of claim 21, wherein the processing of the electrical signal further comprises analyzing a shape of a plurality of pulses in the electrical signal (Donovan fig. 10; 68, 85-87).
23, 33. Donovan in view of Niclass teaches The method of claim 21, wherein the processing of the electrical signal further comprises analyzing at least one attribute of the electrical signal selected from a group consisting of shape, amplitude, and variation (Donovan fig. 10; (68, 84-88).
25, 35. Donovan in view of Niclass teaches The method of claim 21, further comprising controlling an operation of an automobile based on processing of the electrical signal (Donovan figs. 1-3, 93, 94, 145).
26, 36. Donovan in view of Niclass teaches The method of claim 21, wherein the laser emitter is a diode (Donovan {76, 158).
29, 39. Donovan in view of Niclass teaches The method of claim 21, wherein an azimuth field of view of the LIDAR system is between 90 and 360 degrees (Donovan (60).
30, 40. Donovan in view of Niclass teaches The method of claim 21, wherein the LIDAR system further comprises a plurality of other laser emitters and photo detectors (Donovan fig. 7: 702, 704, 706, fig. 9: 902; 66-67, 72).
41, 42. Donovan explicitly lacks, but Niclass teaches the condition of the environment includes one or more of weather, congestion, or calibration condition (Par. 0027 additionally describes a pseudo-random, or irregular, pattern output. Further, the outputted patterns are based on environmental conditions, such as the presence of multiple lidars and congestion of multiple scanning signals in one space). 
It would have been obvious to one of ordinary skill in the art to modify the teaching of Donovan to include the consideration of environment signal congestion due to multiple lidars for the purpose of ensuring that corresponding transmission and reception signals for each lidar device are accurately detected, ultimately for precise range measurement.
Claim(s) 27, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Niclass further in view of US20200025879A1 (Pacala) further in view of US20170219713A1 (Gruver) further in view of US20110235018A1 (Mori).
27, 37. While not explicitly disclosing, Donovan in view of Niclass further in view of Pacala teaches The method of claim 21, wherein the laser emitter and the photo detector of the LiDAR system are disposed on a rotor of a rotor-shaft structure (Pacala fig. 2A: 216, 218; {78- 81), and wherein the processing of the electrical signal is performed by a component disposed on a shaft of the rotor-shaft structure (Pacala fig. 3: base controller 366; figs. 6A-6C: shaft 606, 665, 620, 652; 65).
It would have been obvious to one of ordinary skill in the art to modify Donovan to include the light emitter and receiver on a rotator as taught by Pacala because in doing so a single lidar system can cover a larger field of view, since rotation of the light source and receiver would make that possible as for example taught by the teaching reference US20170219713A1 (Gruver) in 933 “the axis of rotation may be substantially vertical such that the first LIDAR has a 360- degree FOV horizontally due to the rotation.” And as further taught by the teaching reference US20110235018A1 (Mori) in (68, placement of the processing circuitry is an obvious design choice and a simple arrangement of parts.
Claim(s) 29, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Niclass further in view of US20200025879A1 (Pacala) further in view of US20170219713A1 (Gruver).
29, 39. Should it be found/interpreted that Donovan does not explicitly disclose, Donovan Niclass further in view of in view of Pacala teaches The method of claim 21, wherein an azimuth field of view of the LiDAR system is between 90 and 360 degrees (Pacala 180, 113).
It would have been obvious to one of ordinary skill in the art to modify Donovan to include the light emitter and receiver on a rotator as taught by Pacala to provide azimuth FoV up to 360 degrees because in doing so a single lidar system can cover a larger field of view, since rotation of the light source and receiver would make that possible as for example taught by the teaching reference US20170219713A1 (Gruver) in 933 “the axis of rotation may be substantially vertical such that the first LIDAR has a 360-degree FOV horizontally due to the rotation.”
Claim(s) 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Niclass further in view of US10754034B1 (Chamberlain).
28, 38. While not explicitly disclosing, Donovan in view of Niclass further in view of Chamberlain teaches The method of claim 21, wherein a vertical field of view of the LIDAR system is between 30 and 40 degrees (Chamberlain col 4 Ins 37-49).
It would have been obvious to one of ordinary skill in the art to modify Donovan to provide a vertical FoV of 30° to 40° as taught by Chamberlain because doing so is using the known technique of increasing field of view to improve similar LIDAR devices in the same way, and increasing FoV would also increase possibility of obstacle detection in a wider range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645